DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “moving mechanism” (see claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the light emission angle selection layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicant is respectfully reminded to use the same/constant terminology throughout the entire application to avoid any inconsistencies.
Claims 2-17 fall with parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo.
Endo (JP 2016-018010 A) discloses:
Regarding claim 1, a light-emitting element (Figure 10, element 67) comprising at least a phosphor layer (Figure 10, element 68) and an emission angle selection layer (Figure 10, element 39) that emits light incident at a predetermined angle (clearly illustrated in Figure 10), wherein the phosphor layer (Figure 10, element 68) includes a phosphor (Figure 10, element 55) and a light scatterer (Figure 10, element 69), and the phosphor layer (Figure 10, element 68) and the light emission angle selection layer (Figure 10, element 39) are arranged in this order (clearly illustrated in Figure 10).
Regarding claim 2, a reflective layer (Figure 10, element 53), wherein the reflective layer (Figure 10, element 53), the phosphor layer (Figure 10, element 68), and the light emission angle selection layer (Figure 10, element 39) are arranged in this order (clearly illustrated in Figure 10).
Regarding claim 13, the light scatterer (Figure 10, element 69) includes a light-scattering reflector (i.e. light scattering unit; see translation, paragraph 0083, line 3).
Regarding claim 14, the light scatterer (Figure 10, element 69) includes scattering particles (i.e. fine particles; see translation, paragraph 0082, lines 6-7).
Regarding claim 15, the light scatterer (Figure 10, element 69) includes a void (i.e. air bubble; see translation, paragraph 0094, lines 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Endo in view of Kobayashi et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Endo (JP 2016-018010 A) teaches the salient features of the present invention except a dielectric spacer, wherein the dielectric spacer is arranged between the reflective layer and the phosphor layer.
Kobayashi et al. (US Pub. No. 2019/0072245 A1) discloses a dielectric spacer (i.e. dielectric multilayer film [Figure 7, element 12]; page 2, paragraph 0042, lines 4-7), wherein the dielectric spacer (Figure 7, element 12) is arranged between the reflective layer (Figure 7, element 11; page 3, paragraph 0042, lines 1-2) and the phosphor layer (Figure 7, element 35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a dielectric spacer, wherein the dielectric spacer is arranged between the reflective layer and the phosphor layer as shown by Kobayashi et al. in combination with Endo’s invention for the purpose of improving the light emission efficiency in the light-emitting device (Kobayashi et al., page 2, paragraph 0042, lines 11-12).
Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over Endo in view of Kobayashi et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
Endo (JP 2016-018010 A) discloses (regarding claim 6) a reflective layer (Figure 10, element 53), wherein the reflective layer (Figure 10, element 53), the phosphor layer (Figure 10, element 68), and the light emission angle selection layer (Figure 10, element 39) are arranged in this order (clearly illustrated in Figure 10).  
Endo teaches the salient features of the present invention as explained above except (regarding claim 5) a phosphor layer including metal nanoparticles, and the metal nanoparticles are arranged on a surface of the phosphor; and (regarding claim 7) a dielectric spacer, wherein the dielectric spacer is arranged between the reflective layer and the phosphor layer.
	Kobayashi et al. (US Pub. No. 2019/0072245 A1) discloses:
Regarding claim 5, a phosphor layer (Figure 7, element 35) including metal nanoparticles (Figure 7, element 353; page 5, paragraph 0068, line 8), and the metal nanoparticles (Figure 7, element 353) are arranged on a surface of the phosphor (Figure 7, element 351; page 5, paragraph 0068, lines 8-9).
Regarding claim 7, a dielectric spacer (i.e. dielectric multilayer film [Figure 7, element 12]; page 2, paragraph 0042, lines 4-7), wherein the dielectric spacer (Figure 7, element 12) is arranged between the reflective layer (Figure 7, element 11; page 3, paragraph 0042, lines 1-2) and the phosphor layer (Figure 7, element 35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor layer including metal nanoparticles, and the metal nanoparticles are arranged on a surface of the phosphor; and a dielectric spacer, wherein the dielectric spacer is arranged between the reflective layer and the phosphor layer as shown by Kobayashi et al. in combination with Endo’s invention for the purpose of improving the light emission efficiency of the phosphor particles (Kobayashi et al., page 6, paragraph 0070, lines 3-4) and improving the light emission efficiency in the light-emitting device (Kobayashi et al., page 2, paragraph 0042, lines 11-12).
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Endo in view of Kobayashi et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
Endo (JP 2016-018010 A) teaches the salient features of the present invention except a phosphor including a low reabsorption phosphor.
Kobayashi et al. (US Pub. No. 2019/0072245 A1) discloses a phosphor (Figure 1, element 15) including a low reabsorption phosphor (i.e. partially absorbs the excitation light; page 8, paragraph 0093, lines 6-7).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor including a low reabsorption phosphor as shown by Kobayashi et al. in combination with Endo’s invention for the purpose of converting the absorbed light in the fluorescence light (Kobayashi et al., page 8, paragraph 0093, lines 7-8).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Inada.
Endo (JP 2016-018010 A) teaches the salient features of the present invention as explained above except (regarding claim 10) an emission angle selection layer including a dielectric film; (regarding claim 11) the emission angle selection layer has a grating structure; and (regarding claim 12) the emission angle selection layer has a patch structure.
Inada (US Pub. No. 2016/0265749 A1) discloses:
Regarding claim 10, an emission angle selection layer (Figure 1A, element 100) including a dielectric film (page 16, paragraph 0334, line 5).
Regarding claim 11, the emission angle selection layer (Figure 1A, element 100) has a grating structure (Figure 1A, element 120).
Regarding claim 12, the emission angle selection layer (see Figure 17B) has a patch structure (Figure 17B, element 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an emission angle selection layer including a dielectric film, the emission angle selection layer has a grating structure, and the emission angle selection layer has a patch structure as shown by Inada in combination with Endo’s invention for the purpose of converting the light into having a particular output angle using a periodic structure to output intense light in an specific direction (Inada, page 10, paragraph 0279, lines 2-4).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Inada.
Endo (JP 2016-018010 A) discloses:
Regarding claim 16, a light-emitting element (Figure 10, element 67); a light source (Figure 1, element 20) that emits excitation light (Figure 1, element WL).
Regarding claim 17, a projector (Figure 1, element 1) comprising the light source device (Figure 1, element 20), an image generation unit (Figure 1, element 3) that generates an image using light emitted from the light source device (Figure 1, element 2), and a projection unit (Figure 1, 
Endo teaches the salient features of the present invention as explained above except (regarding claim 16) a moving mechanism that moves a position of the light-emitting element irradiated with the excitation light over time.
Inada (US Pub. No. 2016/0265749 A1) discloses a moving mechanism (i.e. rotation mechanism; Figure 35B, element 320) that moves a position of the light-emitting element (Figure 35B, element 310) irradiated with the excitation light over time (i.e. period in which element 310 is rotated; page 19, paragraph 0385, lines 3-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a moving mechanism that moves a position of the light-emitting element irradiated with the excitation light over time as shown by Inada in combination with Endo’s invention for the purpose of converting the light into having a particular output angle using a periodic structure to output intense light in an specific direction (Inada, page 10, paragraph 0279, lines 2-4).

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh (US Pub. No. 2019/0079376 A1) discloses a wavelength conversion element includes: a wavelength conversion layer including a first surface on which excitation light is incident, and a second surface opposed to the first surface; a scattering layer provided to face the second surface, containing a plurality of particles, and at least scattering fluorescence obtained by wavelength-converting the excitation light by the wavelength conversion layer; and a reflective layer provided to face the scattering layer and reflecting the excitation light or the fluorescence.  The particle diameter of the particle is smaller than the wavelength of the fluorescence. 
Chen (US Pub. No. 2018/0040786 A1) teaches a PL structure including a second PL layer and a first PL layer disposed over the second PL layer, wherein the first PL layer functions as a photo luminescent layer and a barrier layer protecting the second PL from ambient oxygen and moisture.  The first PL layer includes a less-moisture-sensitive PL material dispersed within a first polymer matrix material, whereas the 
Hosoda et al. (US Pub. No. 2010/0225229 A1) shows an organic electroluminescence display device including an organic electroluminescence element which includes a transparent electrode, a counter electrode, and an organic compound layer provided between these electrodes, the organic compound layer including a light emitting layer, and a fine particle containing layer positioned in the optical path of light emitted from the light emitting layer, wherein the fine particle containing layer contains an organic resin material, a first fine particle, and a second fine particle having a weight average particle diameter greater than that of the first fine particle.
Daicho et al. (US Pub. No. 2006/0291226 A1) discloses a light emitting module for generating a light including a semiconductor light emitting unit for generating a light, a plurality of nanophosphor particles having diameters which are smaller than a half-wavelength of the light generated from the light emitting module and serving to emit a fluorescent light corresponding to the light generated from the semiconductor light emitting unit, and a binder for holding the nanophosphor particles like a layer covering a light emitting surface of the semiconductor light emitting unit.  Furthermore, a lighting unit for a vehicle includes the light emitting module. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/11/2021